DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

 Response to Amendment
	Applicant has submitted amendments to the claims on 03/29/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 recites “a length of the discrete period of time based on residence time” but does not mention a discrete period of time in the claim besides here. It is unclear what was meant and therefore, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 21-23, 26, 32 and 38-39 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites an apparatus, comprising: processor circuitry; and memory storing instructions that, when executed, cause the processor circuitry to: implement a sampling batch on a virtual batch unit, the sampling batch corresponding to a discrete period of time of the continuous control system process, the discrete period of time being shorter than a duration of the continuous control system process, a length of the discrete period of time based on the residence time, the continuous control system process implemented using a continuous process control system, the continuous process control system being different than a batch process control system, the virtual batch unit including input and output parameters corresponding to parameters associated with the continuous control system process; designate values for initial conditions of the virtual batch unit, different ones of the initial conditions corresponding to different ones of the parameters associated with the continuous control system process the values for the initial conditions corresponding to values of the parameters associated with the continuous control system process at a start of the discrete period of time the initial conditions being a separate set of inputs for the virtual batch unit that are distinct from the input parameters, the initial conditions to remain fixed throughout the implementation of the sampling batch, and generate predictive analytic information indicative of a predicted quality of the output of the continuous control system process at an end of the discrete period of time based on an analysis of the sampling batch relative to an analytical model, the predictive analytic information to facilitate at least one of maintenance or improvement of at least one of safety, performance, or efficiency of the continuous control system process.
Generating predictive analysis is a mathematical concept since this is an act of calculating using mathematical methods to determine a variable when the broadest reasonable interpretation of the claim in light of the specification is given. Therefore, the claim recites judicial exceptions.
Generating predictive analysis is also a mental process since generating predictive analytics is a process that can be performed in the human mind or by a human using a pen and paper results in an evaluations, judgements and opinions. Therefore, the claim recites judicial exceptions.
The judicial exceptions are not integrated into a practical application since simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality (e.g. predictive analytic information to facilitate at least one of maintenance or improvement of at least one of safety, performance, or efficiency of the continuous control system process) to the judicial exception is not deemed to qualify as significantly more and thus does not impose a meaningful limit on any judicial exception claimed (MPEP 2106.05 A).
Designate values for initial conditions of the virtual batch unit, different ones of the initial conditions corresponding to different ones of the parameters associated with the continuous control system process the values for the initial conditions corresponding to values of the parameters associated with the continuous control system process at a start of the discrete period of time the initial conditions being a separate set of inputs for the virtual batch unit that are distinct from the input parameters, the initial conditions to remain fixed throughout the implementation of the sampling batch does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106.05 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Implementing a sampling batch on a virtual batch unit does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that storing and retrieving information in memory is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106.05 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception because the virtual batch unit as recited in the claims are generic elements. Furthermore, the claim limitations are implemented on these generic elements. In other words, the claim limitations are being implemented on these units and are not specifically linked to these elements. In addition, claim 19 does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception.
Furthermore, these limitations are mere instruction to implement an abstract idea on a computer and therefore are not enough to qualify as significantly more when recited in a claim with a judicial exception. 
Dependent claim 3-14 are also rejected under 35 USC 101 due to their dependency from claim 1.
Claims 15 and 26 recite similar limitations and are similarly rejected under 35 USC 101. 
Dependent claim 21-23 are also rejected under 35 USC 101 due to their dependency from claim 15.
Dependent claim 32 is also rejected under 35 USC 101 due to its dependency from claim 26.
Claim 3 recites wherein the length of the discrete period of time equals the approximation of the residence time. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 4 recites wherein the length of the discrete period of time is greater than the approximation of the residence time. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 5 recites wherein the length of the discrete period of time is a multiple of the approximation of the residence time ranging from two to four times the approximation of the residence time. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 6 recites wherein the processor circuitry is to designate values for initial conditions of the virtual batch unit as corresponding to values of the parameters associated with the continuous control system process at a start of the discrete period of time, the initial conditions being separate from the input and output parameters. These limitations recite judicial exceptions because designating values for initial conditions is mathematical concepts since they are processing data through an algorithm. Mathematical concepts are considered abstract ideas which is a judicial exception. Therefore, claim recites judicial exceptions.
These judicial exceptions are not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This claim is therefore not patent eligible.
Claim 7 recites wherein the discrete period of time is a first discrete period of time and the sampling batch is a first sampling batch, the processor circuitry to implement a second sampling batch on the virtual batch unit, the second sampling batch corresponding to a second discrete period of time of the continuous control system process, a start of the second discrete period of time corresponding to an end of the first discrete period of time, the predictive analytic information to indicate a predicted quality of an output of the continuous control system process at an end of the second discrete period of time based on an analysis of the second sampling batch relative to the analytical model. These limitations recite judicial exceptions because implementing a second sampling batch and indicating predicted quality are mathematical concepts since they are processing data through an algorithm. Mathematical concepts are considered abstract ideas which is a judicial exception. Therefore, claim recites judicial exceptions.
These judicial exceptions are not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations the discrete period of time is a first discrete period of time, the second sampling batch corresponding to a second discrete period of time is considered insignificant extra solution activity since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). 
Thus, the claim is not patent eligible.
Therefore, the claim is not patent eligible and claims 8 and 9 which depend from claim 7 are also deemed patent ineligible.
Claim 8 recites wherein the processor circuitry is to cause a quality prediction interface to be rendered, the quality prediction interface graphically representing the predictive analytic information along a timeline corresponding to the first and second discrete periods of time. The MPEP has dictated that “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception…Extra-solution activity includes both pre-solution and post-solution activity… example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report.” (2106.05 (g) Insignificant Extra-Solution Activity) Therefore, outputting a quality prediction is considered insignificant extra solution activity and claim 8 is not patent eligible. 
Claim 9 recites wherein the first discrete period of time has a same duration as the second discrete period of time. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 10 recites wherein the processor circuitry is to: generate a first set of historical sampling batches from historical process data associated with a startup period of the continuous control system process; generate a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process; generate a third set of historical sampling batches from the historical process data associated with a shutdown period of the continuous control system process; and generate the analytical model based on the first, second, and third sets of historical sampling batches. These limitations recite judicial exceptions because generating first, second, and third historical batches and generate analytical models are mathematical concepts since they are processing data through an algorithm. Mathematical concepts are considered abstract ideas which is a judicial exception. Therefore, claim recites judicial exceptions.
These judicial exceptions are not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations the discrete period of time is a first discrete period of time, the second sampling batch corresponding to a second discrete period of time is considered insignificant extra solution activity since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). 
Thus, the claim is not patent eligible.
Therefore, the claim is not patent eligible and claims 11-14 which depend from claim 10 are also deemed patent ineligible.
Claim 11 recites wherein a first temporal spacing between start times of successive ones of the historical sampling batches in the first set of historical sampling batches is less than a second temporal spacing between start times of successive ones of the historical sampling batches in the second set of historical sampling batches. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 12 recites wherein the first temporal spacing is less than a temporal length of the historical sampling batches such that different ones of the historical sampling batches in the first set of historical sampling batches include overlapping portions of the historical process data. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 13 recites wherein a temporal length of ones of the historical sampling batches correspond to the length of the discrete period of time. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 14 recites wherein a number of historical sampling batches in the second set of historical sampling batches is greater than a number of historical sampling batches in the first set of historical sampling batches and greater than a number of historical sampling batches in the third set of historical sampling batches. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 21 recites wherein the instructions further cause the machine to: generate a first set of historical sampling batches from historical process data associated with a startup period of the continuous control system process; generate a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process; generate a third set of historical sampling batches from the historical process data associated with a shutdown period of the continuous control system process; and generate the analytical model based on the first, second, and third sets of historical sampling batches. These limitations recite judicial exceptions because generating first, second, and third historical batches and generate analytical models are mathematical concepts since they are processing data through an algorithm. Mathematical concepts are considered abstract ideas which is a judicial exception. Therefore, claim recites judicial exceptions.
These judicial exceptions are not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations the discrete period of time is a first discrete period of time, the second sampling batch corresponding to a second discrete period of time is considered insignificant extra solution activity since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Therefore, the claim is not patent eligible and claims 22 and 23 which depend from claim 21 are also deemed patent ineligible.
Claim 22 recites wherein a first temporal spacing between start times of successive ones of the historical sampling batches in the first set of historical sampling batches is less than a second temporal spacing between start times of successive ones of the historical sampling batches in the second set of historical sampling batches. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claim 23 recites wherein the first temporal spacing is less than a temporal length of the historical sampling batches such that different ones of the historical sampling batches in the first set of historical sampling batches include overlapping portions of the historical process data. This does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). Thus, the claim is not patent eligible.
Claims 32 and 39 recite generating a first set of historical sampling batches from historical process data associated with a startup period of the continuous control system process; generating a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process; generating a third set of historical sampling batches from the historical process data associated with a shutdown period of the continuous control system process; and generating the analytical model based on the first, second, and third sets of historical sampling batches. These limitations recite judicial exceptions because generating first, second, and third historical batches and generate analytical models are mathematical concepts since they are processing data through an algorithm. Mathematical concepts are considered abstract ideas which is a judicial exception. 
Further, the claim limitations are mere instruction to implement an abstract idea on a generic element and thus do not qualify as significantly more when recited in a claim with a judicial exception.
It is also noted that these limitations just generally link the use of the judicial exception to the particular technological environment of batch processing and this has been found not to be enough to qualify as significantly more when recited in a claim with a judicial exception.
Therefore, claim recites judicial exceptions. These judicial exceptions are not integrated into a practical application. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claims are not patent eligible.
Regarding claim 38, approximating a residence time for a continuous control system process, the residence time indicative of a duration of time between when particular material is introduced as an input to the continuous control system process and when the particular material has been processed into an output of the continuous control system process does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106.05 (d) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity In Particular Fields). 
Further, the claim limitations are mere instruction to implement an abstract idea on a generic element and thus do not qualify as significantly more when recited in a claim with a judicial exception.
It is also noted that these limitations just generally link the use of the judicial exception to the particular technological environment of batch processing and this has been found not to be enough to qualify as significantly more when recited in a claim with a judicial exception.
Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-7, 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754).
Regarding claims 1/15/26, Wojsznis teaches An apparatus/non-transitory computer readable medium/method, comprising: 
processor circuitry (0003); 
and memory storing instructions that, when executed (0030), cause the processor circuitry to: 

implement a sampling batch on a virtual batch unit (0030 “The controller 11 is also connected to field devices 15-22 via input/output (I/O) cards 26 and 28 and may operate to implement one or more batch runs of a batch process using the field devices 15-22”), the sampling batch corresponding to a discrete period of time of a continuous control system process (0039 “the process control system 106 may include a continuous process manufacturing system that constantly produces products”), the discrete period of time being shorter than a duration of the continuous control system process (0069 “The example data graph of FIG. 5 illustrates that each individual batch may differ in time duration, with the start and finish times of each stage of the batch also differing between batches.”, continuous process is constantly producing product while the batch process produces products at discrete periods of time. Therefore, the batch process has a shorter duration than the continuous control system process.) , the continuous control system process implemented using a continuous process control system, the continuous process control system being different than a batch process control system (0039 “the process control system 106 may include a continuous process manufacturing system that constantly produces products”, 0062 “of a batch and/or continuous process”), the virtual batch unit including input and output parameters corresponding to parameters associated with the continuous control system process (0042 “measured process variables”, 0043 “the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106.”, 0037)
and generate predictive analytic information indicative of a predicted quality of the output of the continuous control system process at an end of the discrete period of time (0043 “the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106. The analytic processor 114 may detect, identify, and/or diagnose process operation faults and predict the impact of any faults on quality variables and/or an overall quality variable associated with a quality of a resultant product of the process control system”, 0073 0039) [based on an analysis of the sampling batch relative to an analytical model], the predictive analytic information to facilitate at least one of maintenance or improvement of at least one of safety, performance, or efficiency of the continuous control system process (0043, predictive modeling is used for optimization of the process control system. Continuous process is one of the process control system as taught in 0039.)
Wojsznis does not teach based on an analysis of the sampling batch relative to an analytical model and length of the discrete period of time based on residence time. 
Jin teaches generate predictive analytic information indicative of a predicted quality of the output of the continuous control system process at an end of the discrete period of time (taught by Wojsznis as shown above) based on an analysis of the sampling batch relative to an analytical model (0033 “quality predictor 306 predicts quality values for the simulated batch datasets 134. The quality predictor 306 receives the historical batch datasets 118 from the parameter analyzer 302 and the sets of simulated process control parameters from the parameter generator 304”, 0018 “during the historical batches, the output of a temperature probe may be read 2400 times, and the output of a flow meter may be read 1800 times” 0016 “analytical/statistical model for CPV is generated with a limited number of historical batch datasets”, 0024 “predict quality value(s) 126 based on the analytical/statistical models “, The quality predictor uses historical batch and simulated batches to predict quality for a discrete period of time since the simulated and historical batches are collected for a certain period of time.  The sampling batch corresponds to simulated batch. The limited number of historical batch datasets that have been selected are the analytical model as shown in 0024. 0016 further shows that this analytical model is used for quality predictions.)
designate values for initial conditions of the virtual batch unit, different ones of the initial conditions corresponding to different ones of the parameters associated with the continuous (taught by Wojsznis) control system process (0017 “determine a center value, a minimum value, a maximum value, and/or distribution characteristics (e.g., standard deviation, variance, etc.) for each of the process control parameters (e.g., P.sub.0 . . . P.sub.n, etc.)”, 0015-0016, 0018, process control parameters correspond to parameters. The values found correspond to initial conditions), 
the values for the initial conditions corresponding to values of the parameters associated with the continuous control system process at a start of the discrete period (taught by Wojsznis) of time (0017 “To generate the model batch, the historical batch datasets are analyzed to determine a center value, a minimum value, a maximum value, and/or distribution characteristics (e.g., standard deviation, variance, etc.) for each of the process control parameters (e.g., P.sub.0 . . . P.sub.n, etc.)”), 
the initial conditions being a separate set of inputs for the virtual batch unit that are distinct from the input parameters (0017 “To generate the model batch, the historical batch datasets are analyzed to determine a center value, a minimum value, a maximum value, and/or distribution characteristics (e.g., standard deviation, variance, etc.) for each of the process control parameters (e.g., P.sub.0 . . . P.sub.n, etc.)”), the initial conditions to remain fixed throughout the implementation of the sampling batch (0043, 0017)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis with the batch process based predictive analysis of Jin because Jin teaches that certain products are regulated and that process control systems are recommended to be able to use statistical analysis to determine that products are consistently meeting quality specifications (0003). 

Regarding claim 6, Wojsznis, and Jin teach the apparatus of claim 1.
Jin further teaches wherein the processor circuitry is to designate values for initial conditions of the virtual batch unit as corresponding to values of the parameters associated with the continuous control system process at a start of the discrete period of time, the initial conditions being separate from the input and output parameters (Jin 0015-0018, 0043.)

Regarding claim 7, Wojsznis, and Jin teach the apparatus of claim 1.
Jin further teaches wherein the discrete period of time is a first discrete period of time and the sampling batch is a first sampling batch, the processor circuitry to implement a second sampling batch on the virtual batch unit, the second sampling batch corresponding to a second discrete period of time of the continuous control system process, a start of the second discrete period of time corresponding to an end of the first discrete period of time (0013 “cause a machine to generate a model based on the first set of simulated batch datasets and the first historical batch dataset, the model to be implemented to monitor a subsequent manufacture of a second batch” the first simulated batch set is from a first discrete period of time since the data is sampled. The second batch is similar to the first since the same monitoring process happens for a second batch.), the predictive analytic information to indicate the predicted quality of the output of the continuous control system process at an end of the second discrete period of time based on an analysis of the second sampling batch relative to the analytical model (0013 “cause a machine to generate a model based on the first set of simulated batch datasets and the first historical batch dataset, the model to be implemented to monitor a subsequent manufacture of a second batch” 0033 “quality predictor 306 predicts quality values for the simulated batch datasets 134. The quality predictor 306 receives the historical batch datasets 118 from the parameter analyzer 302 and the sets of simulated process control parameters from the parameter generator 304”, 0018 “during the historical batches, the output of a temperature probe may be read 2400 times, and the output of a flow meter may be read 1800 times”, fig. 5 step 522, As shown in fig. 5 only after all the batches have had their simulations done, only then does the process move to predict quality.)

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754) in further view of Soleta et al (US PUB. 20090011515, herein Soleta) in further view of Picchioni et al (US PUB. 20190276633, herein Picchioni). 

Regarding claim 3, Wojsznis, Jin and Soleta teach the apparatus of claim 38.
Wojsznis, Jin and Soleta do not teach wherein the length of the discrete period of time equals the approximation of the residence time.
Picchioni teaches wherein the length of the discrete period of time equals the approximation of the residence time (0028 “The batch residence time can vary but is often shorter than or equal to the extruder residence time…In a specific embodiment, the residence times for both the extrusion and the batch mixer is 4 minutes” 0081 “continuous process (extruder)”, the extruder process is a continuous process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis, the batch process based predictive analysis of Jin and the predictive control teachings of Soleta with the timing based control teachings Picchioni since the cited prior art are all directed towards process control systems for the manufacturing of items and because Picchioni teaches a means for recycling material whose viscosity can be finely tuned according to the processing steps up to the level of that of the virgin components (0006). 

Regarding claim 4, Wojsznis, Jin and Soleta teach the apparatus of claim 38.
Wojsznis, Jin and Soleta do not teach wherein the length of the discrete period of time is greater than the approximation of the residence time.
Picchioni teaches wherein the length of the discrete period of time is greater than the approximation of the residence time (0028 “The batch residence time… For example, it is in the range of up to 8 minutes, preferably up to 6 minutes.”, 0081 “experiments were carried out in either a batch or a continuous process (extruder), the latter with an approximate residence time calculated of about 4 minutes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis, the batch process based predictive analysis of Jin and the predictive control teachings of Soleta with the timing based control teachings Picchioni since the cited prior art are all directed towards process control systems for the manufacturing of items and because Picchioni teaches a means for recycling material whose viscosity can be finely tuned according to the processing steps up to the level of that of the virgin components (0006). 

Regarding claim 5, Wojsznis, Jin, Soleta and Picchioni teach The apparatus of claim 4. 
Picchioni teach wherein the length of the discrete period of time is a multiple of the approximation of the residence time ranging from two to four times the approximation of the residence time (0028 “The batch residence time… For example, it is in the range of up to 8 minutes, preferably up to 6 minutes.”, 0081 “experiments were carried out in either a batch or a continuous process (extruder), the latter with an approximate residence time calculated of about 4 minutes.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754in further view of Blevins et al (US PUB. 20100318934, herein Blevins).

Regarding claim 8, Wojsznis, Jin and Soleta teach the apparatus of claim 7.
Jin further teaches quality prediction, predictive analytic information…corresponding to the first and second discrete periods of time (0013 “cause a machine to generate a model based on the first set of simulated batch datasets and the first historical batch dataset, the model to be implemented to monitor a subsequent manufacture of a second batch” 0033 “quality predictor 306 predicts quality values for the simulated batch datasets 134. The quality predictor 306 receives the historical batch datasets 118 from the parameter analyzer 302 and the sets of simulated process control parameters from the parameter generator 304”)
However, Wojsznis, and Jin do not teach further including a user interface to render a quality prediction interface, the quality prediction interface graphically representing the predictive analytic information (taught by Jin as shown above) along a timeline corresponding to the first and second discrete periods of time (taught by Jin as shown above).
Blevins does teach further including a user interface to render a quality prediction interface, the quality prediction interface graphically representing the predictive analytic information along a timeline (0096 “The operator may select an arrow within the timeline and scroll and/or select a time within the timeline to display the corresponding measured and/or calculated variable values at that time…open a quality prediction graph 512 to display the predicted process quality”) corresponding to the first and second discrete periods of time (taught by Jin as shown above).
It would have been obvious to have combined the batch and continuous processing teachings of Wojsznis and the batch processing, and the analyzing techniques of Jin with the graphs appearing on a user interface of Blevins because the graphs “may be displayed to determine a fault within the process control system” (0012). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754) in further view of Picchioni et al (US PUB. 20190276633, herein Picchioni). 

Regarding claim 9, Wojsznis, and Jin teach the apparatus of claim 7.
However, Wojsznis, and Jin teach do not teach wherein the first discrete period of time has a same duration as the second discrete period of time.
Picchioni teaches wherein the first discrete period of time has a same duration as the second discrete period of time (0028 “The batch residence time can vary but is often shorter than or equal to the extruder residence time…In a specific embodiment, the residence times for both the extrusion and the batch mixer is 4 minutes” 0081 “continuous process (extruder)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis and the batch process based predictive analysis of Jin with the timing based control teachings Picchioni since the cited prior art are all directed towards process control systems for the manufacturing of items and because Picchioni teaches a means for recycling material whose viscosity can be finely tuned according to the processing steps up to the level of that of the virgin components (0006).

Claim 10, 13-14, 21, 32, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754) in further view of Zhang et al (US PAT. 6,885,907, herein Zhang).

Regarding claim 10/21, Wojsznis, and Jin teach the apparatus/non-transitory computer readable medium of claim 1/21. 
Wojsznis, and Jin do not teach wherein the processer circuitry is to: generate a first set of historical sampling batches from historical process data associated with a startup period of the continuous control system process, generate a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process, generate the analytical model based on the first, second, and [third] sets of historical sampling batches and generate a third set of historical sampling batches from the historical process data associated with a shutdown period of the continuous control system process.
Zhang does teach wherein the processer circuitry is to:
generate a first set of historical sampling batches from historical process data associated with a startup period of the continuous control system process (col 3 lines 40-45 “This invention is a real-time system of monitoring continuous caster transient operations”, col 17 line 30-35 “in a continuous casting process, a long-term continuous, run-time operation often follows a start-up operation...One of the features developed for the online system is the ability to monitor start-up operations” col 7 lines 20-30, “build an MPCA model to characterize the normal transient operation of SEN changes, a modeling dataset, containing a large amount of historical operating data that is able to cover most of normal operation regions, is required…A total of 124 process variables, including actual sensor measurements and calculated engineering variables…of the continuous caster, are collected from the process historical database, at the sampling interval of 400 ms over about a 12-month period”, col 7 lines 35-40 “the dataset reduction is achieved by…selecting data in a properly defined duration.”, col 9 lines 5-10 ” In order to monitor an SEN change and predict an impending transient-cast breakout using MPCA technology, the duration of the SEN change must be distinctly defined”, Historical continuous control system process is sampled for different operating regions. The continuous control system process contains a start-up duration. Data reduction based on duration is done. The historical sampled data containing the start-up duration corresponds with the first set of historical sampling batches.)
generate a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process (col 7 lines 20-30, “build an MPCA model to characterize the normal transient operation of SEN changes, a modeling dataset, containing a large amount of historical operating data that is able to cover most of normal operation regions, is required…A total of 124 process variables, including actual sensor measurements and calculated engineering variables…of the continuous caster, are collected from the process historical database, at the sampling interval of 400 ms over about a 12-month period”, col 17 line 30-35 “in a continuous casting process, a long-term continuous, run-time operation often follows a start-up operation”, col 10 lines 5-10 “to ensure that most caster operations reach a steady state at the end of the SEN change” col 7 lines 35-40 “the dataset reduction is achieved by…selecting data in a properly defined duration.”, col 9 lines 5-10 ” In order to monitor an SEN change and predict an impending transient-cast breakout using MPCA technology, the duration of the SEN change must be distinctly defined”, Historical continuous control system process is sampled for different operating regions. The continuous control system process contains a steady-state duration. Data reduction based on duration is done. The historical sampled data containing the steady-state duration corresponds with the second set of historical sampling batches.); 
generate a third set of historical sampling batches from the historical process data associated with a shutdown period of the continuous control system process (col 7 lines 20-30, “build an MPCA model to characterize the normal transient operation of SEN changes, a modeling dataset, containing a large amount of historical operating data that is able to cover most of normal operation regions, is required…A total of 124 process variables, including actual sensor measurements and calculated engineering variables…of the continuous caster, are collected from the process historical database, at the sampling interval of 400 ms over about a 12-month period”, col 17 line 30-35 “in a continuous casting process, a long-term continuous, run-time operation often follows a start-up operation”, col 17 lines 40-45 “multiple process states are defined as shut-down state 230, run-time state 232, start-up state 234”, col 2 lines 55-60, col 7 lines 35-40 “the dataset reduction is achieved by…selecting data in a properly defined duration.”, col 9 lines 5-10 ” In order to monitor an SEN change and predict an impending transient-cast breakout using MPCA technology, the duration of the SEN change must be distinctly defined”, Historical continuous control system process is sampled for different operating regions. The continuous control system process contains a shutdown duration. Data reduction based on duration is done. The historical sampled data containing the shutdown duration corresponds with the third set of historical sampling batches.)
and generate the analytical model based on the first, second, and third sets of historical sampling batches (col 3 lines 60-70“which is benchmarked by a multivariate statistical model using selected historical operation data...If the new operation is statistically different from the benchmark, then alarms are generated to indicate an impending transient-cast breakout or other process abnormalities…The model is built using MPCA technology to characterize the operation-to-operation variance in a reduced dimensional space (also known as latent variable space) based on a large number of process trajectories from past normal transient operations.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis, and the batch process based predictive analysis of Jin, with the historical sampling of continuous control process data of Zhang since Zhang teaches a means for sampling the historical data in a manner that allows for predicting of breakout faults such that appropriate control actions can be taken to prevent an actual breakout fault occurrence (abstract).

Regarding claim 13, Wojsznis, and Jin, and Zhang teach the apparatus of claim 10.
Jin further teaches wherein a temporal length of ones of the historical sampling batches (taught by Zhang) correspond to the length of the discrete period of time (0043 lines 6-9, “sample value 210a-210t is representative of a sample measurement of the corresponding field device 108 at a particular time”, 0028 lines 9-11, “the historical batch datasets 118, the example sample values 210a-210t are samples measured by the field device(s) 108 associated with the corresponding process control parameters”, 0025 lines 3-13, “historian 128 receives or otherwise retrieves the historical batch datasets 118 from the real time process 102. The historian 128 stores the historical batch datasets 118…To create the simulated batch datasets 134, the simulation server 130 generates a model batch that characterizes the process control parameters 116 based on the historical batch dataset(s) 118”, The historical sampling batches have samples of field devices over a discrete time period from a continuous process.)

Regarding claim 14, Wojsznis, Jin, and Zhang teach the apparatus of claim 10, 
Zhang further teaches wherein a number of historical sampling batches in the second set of historical sampling batches is greater than a number of historical sampling batches in the first set of historical sampling batches and greater than a number of historical sampling batches in the third set of historical sampling batches (fig. 2, col 2 lines 55-60 “casting speed profile 50 shown in FIG. 2, the entire operation sequence of a continuous caster consists of a brief start-up operation 52, followed by a prolonged continuous, run-time production operation 54, and finally a shut-down operation 56.”, the second set of data is larger than the other two sets.)

Regarding claim 32, Wojsznis, Jin, and Zhang teach the method of claim 39, 
Zhang teaches generating a third set of historical sampling batches from the historical process data associated with a shutdown period of the continuous control system process (col 7 lines 20-30, “build an MPCA model to characterize the normal transient operation of SEN changes, a modeling dataset, containing a large amount of historical operating data that is able to cover most of normal operation regions, is required…A total of 124 process variables, including actual sensor measurements and calculated engineering variables…of the continuous caster, are collected from the process historical database, at the sampling interval of 400 ms over about a 12-month period”, col 17 line 30-35 “in a continuous casting process, a long-term continuous, run-time operation often follows a start-up operation”, col 17 lines 40-45 “multiple process states are defined as shut-down state 230, run-time state 232, start-up state 234”, col 2 lines 55-60, col 7 lines 35-40 “the dataset reduction is achieved by…selecting data in a properly defined duration.”, col 9 lines 5-10 ” In order to monitor an SEN change and predict an impending transient-cast breakout using MPCA technology, the duration of the SEN change must be distinctly defined”, Historical continuous control system process is sampled for different operating regions. The continuous control system process contains a shutdown duration. Data reduction based on duration is done. The historical sampled data containing the shutdown duration corresponds with the third set of historical sampling batches.)
the generating of the analytical model based on the first, second, and third sets of historical sampling batches (col 3 lines 60-70 “which is benchmarked by a multivariate statistical model using selected historical operation data...If the new operation is statistically different from the benchmark, then alarms are generated to indicate an impending transient-cast breakout or other process abnormalities… The model is built using MPCA technology to characterize the operation-to-operation variance in a reduced dimensional space (also known as latent variable space) based on a large number of process trajectories from past normal transient operations.”);

Regarding claim 37, Wojsznis, and Jin teach The apparatus of claim 1.
Wojsznis, and Jin do not teach wherein the processor circuitry is to generate the predictive analytic information without dynamic time warping.
Zhang does teach wherein the processor circuitry is to generate the predictive analytic information without dynamic time warping (col 3 lines 60-70 “which is benchmarked by a multivariate statistical model using selected historical operation data...If the new operation is statistically different from the benchmark, then alarms are generated to indicate an impending transient-cast breakout or other process abnormalities…the model is built using MPCA technology to characterize the operation-to-operation variance in a reduced dimensional space (also known as latent variable space) based on a large number of process trajectories from past normal transient operations.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis,  and the batch process based predictive analysis of Jin with the historical sampling of continuous control process data of Zhang since Zhang teaches a means for sampling the historical data in a manner that allows for predicting of breakout faults such that appropriate control actions can be taken to prevent an actual breakout fault occurrence (abstract).

Regarding claim 39, Wojsznis and Jin teach the method of claim 26.
Wojsznis and Jin do not teach generating a first set of historical sampling batches from historical process data associated with a startup period of a continuous control system process  generating a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process, the steady state period different than the startup period; generating an analytical model based on the first and second sets of historical sampling batches;
Zhang teaches further including generating a first set of historical sampling batches from historical process data associated with a startup period of a continuous control system process (col 3 lines 40-45 “This invention is a real-time system of monitoring continuous caster transient operations”, col 17 line 30-35 “in a continuous casting process, a long-term continuous, run-time operation often follows a start-up operation...One of the features developed for the online system is the ability to monitor start-up operations” col 7 lines 20-30, “build an MPCA model to characterize the normal transient operation of SEN changes, a modeling dataset, containing a large amount of historical operating data that is able to cover most of normal operation regions, is required…A total of 124 process variables, including actual sensor measurements and calculated engineering variables…of the continuous caster, are collected from the process historical database, at the sampling interval of 400 ms over about a 12-month period”, col 7 lines 35-40 “the dataset reduction is achieved by…selecting data in a properly defined duration.”, col 9 lines 5-10 ” In order to monitor an SEN change and predict an impending transient-cast breakout using MPCA technology, the duration of the SEN change must be distinctly defined”, Historical continuous control system process is sampled for different operating regions. The continuous control system process contains a start-up duration. Data reduction based on duration is done. The historical sampled data containing the start-up duration corresponds with the first set of historical sampling batches.)
generating a second set of historical sampling batches from the historical process data associated with a steady state period of the continuous control system process, the steady state period different than the startup period (col 7 lines 20-30, “build an MPCA model to characterize the normal transient operation of SEN changes, a modeling dataset, containing a large amount of historical operating data that is able to cover most of normal operation regions, is required…A total of 124 process variables, including actual sensor measurements and calculated engineering variables…of the continuous caster, are collected from the process historical database, at the sampling interval of 400 ms over about a 12-month period”, col 17 line 30-35 “in a continuous casting process, a long-term continuous, run-time operation often follows a start-up operation”, col 10 lines 5-10 “to ensure that most caster operations reach a steady state at the end of the SEN change” col 7 lines 35-40 “the dataset reduction is achieved by…selecting data in a properly defined duration.”, col 9 lines 5-10 ” In order to monitor an SEN change and predict an impending transient-cast breakout using MPCA technology, the duration of the SEN change must be distinctly defined”, Historical continuous control system process is sampled for different operating regions. The continuous control system process contains a steady-state duration. Data reduction based on duration is done. The historical sampled data containing the steady-state duration corresponds with the second set of historical sampling batches.); 
generating an analytical model based on the first and second sets of historical sampling batches (col 3 lines 60-70 “which is benchmarked by a multivariate statistical model using selected historical operation data...If the new operation is statistically different from the benchmark, then alarms are generated to indicate an impending transient-cast breakout or other process abnormalities…The model is built using MPCA technology to characterize the operation-to-operation variance in a reduced dimensional space (also known as latent variable space) based on a large number of process trajectories from past normal transient operations.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis and the batch process based predictive analysis of Jin with the historical sampling of continuous control process data of Zhang since Zhang teaches a means for sampling the historical data in a manner that allows for predicting of breakout faults such that appropriate control actions can be taken to prevent an actual breakout fault occurrence (abstract). 


Claims 11-12, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754) in further view of Zhang et al (US PAT. 6,885,907, herein Zhang) in further view of Chishti et al (US PAT. 10,116,795 herein Chishti).

Regarding claim 11/22, Wojsznis, Jin, and Zhang teach the apparatus/non-transitory computer readable medium of claim 10/21.
Zhang further teaches historical sampling batches in the first set of historical sampling batches (col 7 lines 20-30, , col 17 lines 30-35 col 10 lines 5-10, col 7 lines 35-40, col 9 lines 5-10); and historical sampling batches in the second set of historical sampling batches (col 7 lines 20-30, , col 17 lines 30-35 col 10 lines 5-10, col 7 lines 35-40, col 9 lines 5-10);.
However, Wojsznis, Jin, and Zhang do not teach wherein a first temporal spacing between start times of successive ones of the historical sampling batches in the first set of historical sampling batches (taught by Zhang as shown above) is less than a second temporal spacing between start times of successive ones of the historical sampling batches in the second set of historical sampling batches (taught by Zhang as shown above).
Chishti does teach wherein a first temporal spacing between start times of successive ones of the historical sampling batches in the first set of historical sampling batches (taught by Zhang as shown above) is less than a second temporal spacing between start times of successive ones of the historical sampling batches in the second set (Chishti, col 13 and 14 lines 65-67, 1-10  “if a holdout set contains five historical assignments labeled A-E, the first sample may contain historical assignments A, B, and C; the second sample may contain historical assignments B, C, and D; the third sample may contain historical assignments C, D, and E; and so on…historical assignment B is oversampled, included in at least the first and second samples…the third sample may contain historical assignments C, D, and E;”, col 7 lines 25-29 “the historical assignment module 150 may also store information about the time a call started, the time a call ended”, col 7 lines 38-42, “the historical assignment module 150 may generate a pairing model or similar computer processor-generate model based on a set of historical assignments for a period of time (e.g., the past week, the past month, the past year, etc.)” As shown above, Zhang teaches the claimed historical sampling batching. The different sets in Chishti correspond to historical sampling sets and the historical assignments of Chishti correspond to historical process data. Chishti further teaches having sets of different temporal spacing because by oversampling certain historical assignments, this causes there to be less temporal spacing since there will be more samples being taken and thus less time in-between the samples. As shown, set 1 and 2 have assignment B in it which is oversampled and thus reducing the temporal spacing of set 1 and 2, while set 3 does not contain assignment B and therefore set 3 a larger temporal spacing. Further as col 7 lines 25-29 and 38-42 show, spacing between historical assignments are not equal since it is understood that calls do not take place at equidistant times.) of historical sampling batches (taught by Zhang as shown above).
It would have been obvious to have combined the batch and continuous processing teachings of Wojsznis, the batch processing and analyzing techniques of Jin, and the displaying of historical sampling starting and historical sampling of continuous process control of Zhang with the oversampling teachings of Chishti because Chishti teaches that “oversampling techniques are useful for determining more accurate expected performance estimations.” (col 13 lines 60-66)

Regarding claim 12/23, Wojsznis, Jin, Zhang and Chishti teach the apparatus/non-transitory computer readable medium of claim 11/22. 
Chishti further teaches wherein the first temporal spacing is less than a temporal length of the historical sampling batches such that different ones of the historical sampling batches in the first set of historical sampling batches include overlapping portions of the historical process data (col 13 and 14 lines 65-67, 1-10  “if a holdout set contains five historical assignments labeled A-E, the first sample may contain historical assignments A, B, and C; the second sample may contain historical assignments B, C, and D; the third sample may contain historical assignments C, D, and E; and so on…historical assignment B is oversampled, included in at least the first and second samples…the third sample may contain historical assignments C, D, and E;”, col 2 lines 10-15, “method may further comprise oversampling, by the at least one computer processor, the plurality of historical agent task assignments by determining a plurality of samples comprising at least one overlapping historical agent task assignment of the plurality of historical agent task assignments.” As explained in claim 12, the sets of Chishti correspond to historical sampling sets and the historical assignments correspond to the historical process data. The temporal spacing is less than the temporal length since the spacing of the different historical assignments as well as the assignments are contained within the historical batch set. Col 2 lines 10-15 further show how the oversampling done allows for overlapping of historical assignments which as explained previously corresponds to historical process data.)

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754) in further view of Soleta et al (US PUB. 20090011515, herein Soleta).
Regarding claim 38, Wojsznis and Jin teach the apparatus of claim 1.
Wojsznis and Jin do not teach approximate a residence time for a continuous control system process, the residence time indicative of a duration of time between when particular material is introduced as an input to the continuous control system process and when the particular material has been processed into an output of the continuous control system process and length of the discrete period of time based on residence time.
Soleta teaches wherein the processor circuitry is to approximate a residence time for a continuous control system process, the residence time indicative of a duration of time between when particular material is introduced as an input to the continuous control system process and when the particular material has been processed into an output of the continuous control system process (0015 “a projection is made of the…continuous oxidation residence time within the oxidation reaction zone at which said target conversion or end point may be anticipated to be attained.”, 0057 “the reactors are sized to provide a residence time effective to accomplish a substantial fraction of the conversion in the first of a series of, e.g., three CSTRs. For example, 65% to 80% of the oxygen may be fed to the first of three reactors, 20% to 30% to the second, and 1% to 5% to the third. Typically, reaction in all but the last of a series of CSTRs is pseudo zero order in PMIDA. It is believed that this zero order reaction behavior is due to the reaction being mass transfer limited during this portion of the process. Under finishing conditions in the last reactor, the reaction is non-zero order in PMIDA, e.g., approximately first order.”)
a length of the discrete period of time based on residence time (0158 “Cumulative oxygen consumption can be compared to the initial PMIDA charge to a batch reactor… Adjustment for the generation and oxidation of formaldehyde and formic acid can be made on the basis of on-line analysis for these compounds, or on the basis of historical data. The historical value may be either a fixed figure based on long term statistical analysis of analytical data on the product reaction solution, or an evolutionary value based on statistical analysis of recent historical data, either of recent batches in a batch oxidation process or recent analyses at comparable residence time in a continuous process, in each case under temperature, oxygen flow, oxygen pressure, catalyst charge, etc., which are the same as the batch for which conversion is being estimated.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous and batch process teachings of Wojsznis and the batch process based predictive analysis of Jin with the predictive control teachings of Soleta since the cited references are all directed towards process control systems and Soleta further teaches a means for using predictive control in the context of manufacturing and processing so as to allow for determining the appropriate residence time in order to manufacture products properly (0010). 

Examiner Suggestions
	In order to overcome the 35 USC 101 rejection, Applicant is directed to 2106.04(a)(1) example vii of the MPEP. The MPEP has described a method of training a neural network as a hypothetical example of claims that do not recite an abstract idea. 
	0052 of the instant application describes using the predictive analytics engine for the generation of an analytical model. 0071-0072 further explains using the predictive analytics for updating of the model. These examples of model creation and model training are very similar to the concept of training neural networks and their proper inclusion in the claims, with proper support from the instant specification, may cause for the claim to no longer recite an abstract idea. 
Response to Arguments
Applicant’s arguments, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wojsznis et al (US PUB. 20110288660, herein Wojsznis) in view of Jin (US PUB. 20170177754).
Applicant has submitted amendments to claim 26 that have overcome the interpretation under 35 USC 112(f).
Applicant argues that claim 1 does not recite a mathematical relationship on pages 11-14. 
Applicant argues that generating predictive analytic information does not rise to an actual recitation of a mathematical calculation as defined by the MPEP. It is noted that the MPEP states that determining a variable or number using mathematical methods or performing a mathematical operation may be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation (MPEP 2106.04(a)(2)(C)). Therefore, part of the examination process is considering the broadest reasonable interpretation of the claim language. One of ordinary skill in the art understands generating predictive analytics as the use of data, statistical algorithms and machines learning techniques (SAS, https://www.sas.com/en_us/insights/analytics/predictive-analytics.html). Statistical algorithms is a mathematical calculation as is known to one of ordinary skill in the art. Therefore, generating predictive analytic information recites a mathematical calculation under broadest reasonable interpretation. 
Applicant then argues that one of ordinary skill in the art would not identify any particular calculation as being mathematical calculation of statistical analysis. However, just because there exists many different mathematical calculation forms for statistical analysis, does not mean that statistical analysis is not a mathematical calculation. 
Applicant then argues that statistical analysis merely involves many different mathematical calculations and is therefore only based on or involves a mathematical concept. However, as shown in the definition provided, predictive analytics is the use of statistical algorithms. By being the use the statistical algorithms, predictive analytics does not merely involve mathematical calculations, but rather is mathematical calculations. 
Therefore, claim 1 recites a mathematical calculation. 
Applicant then argues on pages 14 and 15 that it defies common sense to suggest that all of the cited limitations serve no purpose other than to merely limit the reach of an alleged mathematical calculation to a particular use. This is a conclusory argument. 
As shown in the rejection above, these limitations do not provide a practical application for the reasons stated above. 
Applicant then argues that the limitations beginning with implement a sampling batch and the limitation starting with designating values cannot reasonably be reduced to simply storing and retrieving information in memory.
However, the claims are directed towards how to implement sampling batches and their timings and designating values for initial conditions on a processor. This corresponds to storing of data under broadest reasonable interpretation. Furthermore, Applicant argues that the limitation starting with designating values is not known in the prior art. However, this limitation as shown in the rejection above, is known in the prior art and therefore to the industry (Jin 0015-0018, 0043). Based on this analysis of the prior art, the claims amount to "‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer", and therefore the claims are ineligible because they are directed to a judicial exception and failed the second part of the Alice/Mayo test (MPEP 2106.05 I.) 
Further, the claim limitations are mere instruction to implement an abstract idea on a generic element and thus do not qualify as significantly more when recited in a claim with a judicial exception.
It is also noted that these limitations just generally link the use of the judicial exception to the particular technological environment of batch processing and this has been found not to be enough to qualify as significantly more when recited in a claim with a judicial exception.
Therefore, the rejection under 35 USC 101 of claim 1 has been maintained. Claims 15 and 26 recite similar language are similarly rejected. Claims depending from claims 1, 15 and 26 are rejected for their dependence from these claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116